Citation Nr: 0631599	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
the veteran's left knee arthritis, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for 
the veteran's hypertension, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the veteran's coronary artery disease with 
myocardial infarction residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from November 1979 to April 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of 
the Chicago, Illinois, Regional Office (RO) which 
established service connection for coronary artery disease 
with myocardial infarction residuals; assigned a 10 percent 
evaluation for that disability; recharacterized the 
veteran's service-connected knee disability as right knee 
arthritis evaluated as 10 percent disabling and left knee 
arthritis evaluated as 10 percent disabling; and denied an 
increased disability evaluation for his hypertension.  In 
March 2003, the veteran submitted a notice of disagreement 
(NOD).  In December 2003, the RO issued a statement of the 
case (SOC) to the veteran and his accredited representative.  
In January 2004, the veteran submitted a substantive appeal 
from the denial of increased evaluations for his left knee 
arthritis and hypertension and a NOD with the initial 
evaluation assigned for his coronary artery disease with 
myocardial infarction residuals.  In January 2005, the RO 
determined that its February 2003 rating decision was 
clearly and unmistakably erroneous in failing to assign an 
initial 30 percent evaluation for the veteran's coronary 
artery disease with myocardial infarction residuals.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
coronary artery disease with myocardial infarction 
residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 30 percent for the veteran's coronary artery 
disease with myocardial infarction residuals.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The issue of an increased evaluation for the veteran's 
coronary artery disease with myocardial infarction residuals 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In January 2004, the veteran submitted a claim of 
entitlement to an increased evaluation for his right knee 
arthritis.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, 
a NOD, a SOC, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2006).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after 
a statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2006).  


FINDINGS OF FACT

1.  The veteran's left knee arthritis has been objectively 
shown to be manifested by no more than a left knee range of 
motion of 0 to 105 degrees with pain beyond 90 degrees; mild 
crepitus; radiological evidence of patellar and femoral 
spurring; and no recurrent subluxation or lateral 
instability.  

2.  The veteran's hypertension has been shown to be 
productive of no more than systolic pressure predominately 
170 and below and diastolic pressure of 100 and below.  The 
veteran's hypertension requires the ongoing use of 
anti-hypertensive medication.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.104, Diagnostic Code 7101 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for increased evaluations for his left knee 
arthritis and hypertension, the Board observes that the RO 
issued VCAA notices to the veteran in December 2002 and May 
2004 which informed him of the evidence needed to support 
his claims for increased evaluation; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  The veteran was informed essentially that he 
should submit any relevant evidence in his possession.  The 
December 2002 VCAA notice was issued to the veteran prior to 
the February 2003 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran requested a hearing before a Veterans 
Law Judge in Washington, D.C.  The requested hearing was 
scheduled.  Unfortunately, the veteran failed to appear for 
the hearing.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate his claims for increased 
evaluations.  However, he was not informed of the type of 
evidence necessary to establish an effective date for an 
increased evaluation for his service-connected left knee 
arthritis and hypertension.  Notwithstanding the deficient 
notice given the veteran, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of 
a final decision as the preponderance of the evidence is 
against the veteran's claim and the notice deficiencies are 
thus rendered moot.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been 
met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Left Knee Arthritis

A.  Historical Review

A February 1987 Army physical evaluation board report 
indicates that the veteran was diagnosed with left knee 
chondromalacia patella.  In April 1987, the RO established 
service connection for right knee patellofemoral arthritis 
and left knee chondromalacia and assigned a 10 percent 
evaluation for that disability.  

The report of a December 2002 VA examination for 
compensation purposes states that the veteran was diagnosed 
with right knee degenerative arthritis and left knee 
degenerative arthritis.  In February 2003, the RO 
recharacterized the veteran's service-connected knee 
disability as right knee arthritis evaluated as 10 percent 
disabling and left knee arthritis evaluated as 10 percent 
disabling.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by the limitation of motion.  These 10 
percent evaluations are combined and not added.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  The average normal range of motion of the knees is 
from 0 to 140 degrees.  38 C.F.R. § 4.71 (2006).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

In his October 2002 claim for an increased evaluation, the 
veteran advanced that his left knee disability had increased 
in severity.  He reported that his joint "freezes up 
stopping me from bending my knees these episodes last for 
five to ten days at a time."  

At a December 2002 VA examination for compensation purposes, 
the veteran complained of chronic left knee pain which was 
exacerbated by weightbearing; prolonged walking; and 
climbing stairs.  He stated that he used a cane for 
ambulation.  On examination of the left knee, the veteran 
exhibited a range of motion of 0 to 105 degrees with pain 
beyond 90 degrees; mild crepitus; and a stable knee.  X-ray 
studies of the knees were reported to show large spurs in 
the superior aspect of the patella and distal anterior femur 
spurs.  The veteran was diagnosed with bilateral knee 
degenerative arthritis.  

In his January 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that his left knee arthritis rendered it 
"almost impossible" for him to ambulate or to run.  He 
related that he had "episodes of edema in my knees that 
causes my knees to lock-up for weeks at a time."  

The Board has reviewed the evidence of record including the 
veteran's written statements on appeal.  The veteran's left 
knee disability has been objectively shown to be productive 
of no more than limitation of left knee flexion to 105 
degrees with pain beyond 90 degrees; arthritic changes on 
X-ray study; crepitus; and no locking, recurrent 
subluxation, or ligamental instability.  Such findings merit 
assignment of a 10 percent evaluation and no more under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 
(2006).  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

The veteran has advanced that his left knee arthritis is 
manifested by edema and associated prolonged joint locking.  
The record is devoid of any objective evidence of recurrent 
locking, subluxation, and/or lateral instability of the left 
knee.  Rather, competent medical evidence specifically 
indicates that these symptoms do not exist.  Given such 
findings, a preponderance of the evidence indicates that the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 are 
not for application.  

The Board recognizes that the veteran's left knee arthritis 
is productive of significant pain and associated functional 
limitation of motion.  However, in the absence of actual or 
functional limitation of flexion of the left leg to 30 
degrees or limitation of extension of the left leg to 10 
degrees, the Board finds that a preponderance of the 
evidence is against the assignment of an evaluation greater 
than the current 10 percent evaluation assigned for the 
veteran's left knee arthritis.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2006).  


III.  Hypertension

A.  Historical Review

The report of the veteran's January 1987 physical 
examination for service separation states that the veteran 
was found to have borderline hypertension.  The report of a 
June 1987 VA examination for compensation purposes states 
that the veteran was diagnosed with hypertension controlled 
by medication.  In November 1987, the RO established service 
connection for hypertension and assigned a 10 percent 
evaluation for that disability.  


B.  Increased Evaluation

A 10 percent evaluation is warranted for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure of predominantly 100 
or more; systolic pressure of predominantly 160 or more; or 
a history of diastolic pressure predominantly 100 or more 
which requires continuous medication for control.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

A March 2002 VA treatment record states that the veteran's 
blood pressure was 170/90.  Treating VA medical personnel 
observed that the veteran's hypertension was in poor control 
as he had run out of his prescribed medication.  An April 
2002 VA treatment entry conveys that the veteran exhibited 
blood pressure readings of 141/91 and 130/92.  Treating VA 
medical personnel observed that the veteran's hypertension 
was in better control after an increase in his 
anti-hypertensive medication.  A May 2002 private treatment 
states that the veteran's blood pressure was 156/96.  
In his October 2002 claim for an increased evaluation, the 
veteran advanced that his hypertension had increased in 
severity.  He stated that his hypertension had precipitated 
a myocardial infarction and necessitated the use of 
anti-hypertensive medications.  

At the December 2002 VA examination for compensation 
purposes, the veteran was reported to be on prescribed 
anti-hypertensive medication.  On examination, the veteran 
exhibited blood pressure readings of 168/100, 168/100, and 
168/100.  The veteran was diagnosed with poorly controlled 
hypertension.  

A May 11, 2003, VA treatment entry notes that the veteran 
reported running out of his prescribed medication the week 
prior to the appointment.  The veteran's blood pressure was 
noted to be 172/96.  A May 22, 2003, VA treatment entry 
relates that the veteran exhibited a blood pressure reading 
of 158/90.  Treating VA medical personnel observed that the 
veteran's hypertension needed to be better controlled.  

In his January 2004 Appeal to the Board (VA Form 9), the 
veteran indicated that his hypertension had been in poor 
control in the past and has caused significant cardiac and 
renal disabilities.  He clarified that his hypertension had 
necessitated both the use of prescribed medications and 
ongoing medical treatment.  

A June 2004 VA treatment record states that the veteran's 
blood pressure was 132/71.  Treating VA medical personnel 
commented that the veteran's blood pressure "was good 
again."  An October 2004 VA treatment record reflects that 
the veteran exhibited blood pressure readings of 147/82 and 
140/76.  Treating VA medical personnel observed that the 
veteran's blood pressure was "previously well controlled but 
elevated today."  

At a January 2005 VA examination for compensation purposes, 
the veteran was noted to take prescribed anti-hypertensive 
medication.  On examination, he exhibited blood pressure 
readings of 126/80, 126/80, and 126/80.  The veteran was 
diagnosed with well-controlled hypertension and hypertensive 
cardiovascular disease.  

The veteran's hypertension has been shown to require 
prescribed medication and to be manifested by systolic 
pressure of predominately 170 and below and diastolic 
pressure of predominately 100 and below.  Indeed, the 
clinical documentation of record includes only one systolic 
reading above 170 and no diastolic readings above 100.  Such 
findings do not merit assignment of an evaluation in excess 
of 10 percent under Diagnostic Code 7101.  Therefore, the 
Board concludes that the current 10 evaluation adequately 
reflects the disability associated with the veteran's 
service-connected hypertension alone.  

The veteran was diagnosed with hypertensive cardiovascular 
disease at the January 2005 VA examination for compensation 
purposes.  Service connection has been established for 
coronary artery disease with myocardial infarction residuals 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2006).  Therefore, a 
separate compensable evaluation may not be assigned for 
hypertensive heart disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2006).  38 C.F.R. § 4.14 (2006).  The 
issue of an initial evaluation in excess of 30 percent for 
the veteran's coronary artery disease with myocardial 
infarction is the subject of the remand portion of this 
decision.  


ORDER

An increased evaluation for the veteran's left knee 
arthritis is denied.  

An increased evaluation for the veteran's hypertension is 
denied.  


REMAND

The veteran submitted a timely NOD with the rating decision 
which assigned a 30 percent evaluation for his coronary 
artery disease with myocardial infarction residuals.  The 
Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran and his 
accredited representative which 
addresses the issue of the veteran's 
entitlement to an initial evaluation in 
excess of 30 percent for the veteran's 
coronary artery disease with myocardial 
infarction residuals.  The veteran and 
his accredited representative should be 
given the appropriate opportunity to 
respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


